Exhibit 10.01

Explanatory Note

               The following agreement has been entered into by certain of our
employees in connection with the Company’s Stock Issuance Program under its 2000
Stock Incentive Plan.

               The Stock Issuance Program is a component of the Company’s cost
management efforts.  Effective July 1, 2002, 24% of the Company’s employees
(after a headcount reduction in June 2002) realized a 10% annual reduction in
future cash compensation.  Three executive officers had previously reduced their
annual cash compensation between 8%-10% effective December 1, 2001. These
officers now realize reductions of approximately 17-20% of their annual cash
compensation.  The reductions in cash compensation for all employees will be
replaced in equal amounts by compensation in the form of the Company’s common
stock under the terms of the Stock Issuance Program. 

               Participants in this program include the following executive
officers: Robert L. Erwin; John D. Fowler, Jr.; David R. McGee; Ronald J.
Artale; John S. Rakitan; Laurence K. Grill; R. Barry Holtz; Robert J. Walden;
and Michael D. Centron.



--------------------------------------------------------------------------------

LARGE SCALE BIOLOGY CORPORATION

STOCK ISSUANCE AGREEMENT

            THIS AGREEMENT is made as of this 30th day of September 2002, by and
between Large Scale Biology Corporation (“Corporation”), and _________________
(“Participant”).

             Except to the extent the context clearly indicates otherwise, each
capitalized term used in this Agreement shall have the meaning assigned to such
term in Article XI hereof.

 

I.  AWARD OF SHARES

 

 

 

          1.1     Award.  In consideration of Participant’s past and continued
Service with the Corporation, the Corporation hereby agrees to issue to
Participant shares of common stock (the “Shares”) pursuant to the provisions of
the Plan and this Agreement.  Commencing on September 30, 2002 and on the last
day of each of the next three successive calendar quarters thereafter, the
Corporation shall award to Participant, provided Participant remains in Service
on such dates, a quantity of Shares (to the nearest whole share) having an
aggregate value of $___________ based on the per share Issuance Price.

 

 

 

          1.2     Participant’s Acceptance.  Participant hereby agrees to accept
the award of the Shares under the terms and conditions of this Agreement and the
Plan.

 

 

 

          1.3     Issuance Price.  The per share Issuance Price of the Shares is
the respective per share closing price of the Corporation’s common stock on
NASDAQ on the last day of the calendar quarter or the last trading day on NASDAQ
for the calendar quarter if the common stock is not traded on the last day of
the calendar quarter.

 

 

 

          1.4     Delivery of Certificates.  The certificates representing the
Shares hereunder shall be held in escrow by the Treasurer of the Corporation as
provided in Article VII hereof.

 

 

 

          1.4     Shareholder Rights.  Until such time as the Corporation
actually exercises its Purchase Right under Article V of this Agreement,
Participant (or any successor in interest) shall have all the rights of a
shareholder (including voting and dividend rights) with respect to the Shares,
including the Shares held in escrow under Article VII, subject, however, to the
transfer restrictions of Article IV.

 

 

 

II.  DISPOSITION OF UNVESTED SHARES

 

 

 

          2.1     Disposition of Shares.  Participant hereby agrees that
Participant shall make no disposition of the Unvested Shares other than a
permitted transfer under paragraph 4.1 and no such disposition shall be
effective unless and until:

 

 

 

 

          (i)          Participant shall have notified the Corporation of the
proposed disposition and provided a written summary of the terms and conditions
of the proposed disposition;

1



--------------------------------------------------------------------------------

 

 

          (ii)         Participant shall have complied with all requirements of
this Agreement applicable to the disposition of the Unvested Shares;

 

 

 

 

 

          (iii)       Participant shall have provided the Corporation with
written assurances, in form and substance satisfactory to the Corporation, that
(a) the proposed disposition does not require registration of the Shares under
the 1933 Act or (b) all appropriate action necessary for compliance with the
registration requirements of the 1933 Act or of any exemption from registration
available under the 1933 Act (including Rule 144) has been taken; and

 

 

 

 

 

 

          The Corporation shall not be required (i) to transfer on its books any
Shares which have been transferred in violation of the provisions of Articles II
or IV nor (ii) to treat as the Owner of the Shares, or otherwise to accord
voting or dividend rights to, any transferee to whom the Shares have been
transferred in contravention of this Agreement.

 

 

 

 

          2.2     Restrictive Legend.  In order to reflect the restrictions on
disposition of the Shares, the stock certificates for the Shares will be
endorsed with restrictive legends, including the following legend:

 

 

 

 

“This certificate and the shares represented hereby may not be sold, assigned,
transferred, encumbered, or in any manner disposed of except in conformity with
the terms of a written agreement effective September 30, 2002, between the
Corporation and the registered holder of the shares (or the predecessor in
interest to the shares). Such agreement grants certain purchase rights to the
Corporation (or its assignees). The Corporation will upon written request
furnish a copy of such agreement to the holder hereof without charge.”

 

 

 

 

III.  SPECIAL TAX PROVISIONS

 

 

 

 

          3.1     Section 83(b) Election. The Participant understands that under
Section 83 of the Code, the fair market value of the Shares on the date the
Purchase Right applicable to such Shares lapses will be reportable as ordinary
income at that time.  In the event the Corporation exercises its Purchase Right,
the Participant will realize ordinary income on the effective date of such
exercise equal to the total purchase amount (the quantity of Shares purchased
multiplied by the Issuance Price).  For this purpose, the Purchase Right
includes the right of the Corporation to purchase the Shares pursuant to Article
V of this Agreement. Participant understands that he/she may elect under Section
83(b) of the Code to be taxed at the time the Shares are awarded hereunder,
rather than when and as such Shares are purchased by the Corporation or cease to
be subject to the Purchase Right. Such election must be filed with the Internal
Revenue Service within thirty (30) days after the date of each award of Shares. 
The form for making this election is attached as Exhibit A hereto. Participant
understands that failure to make this filing within the thirty (30) day period
will result in the recognition of ordinary income by the Participant when the
Shares are purchased by the Corporation or cease to be subject to the Purchase
Right.  Participant also understands that an election to be taxed under Section
83(b) involves an assumed risk by the Participant that they will not be able to
subsequently qualify for a tax deduction equal to the value of any forfeited
Shares.  PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY,
AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS

2




--------------------------------------------------------------------------------

 

REPRESENTATIVES TO MAKE THIS FILING ON HIS/HER BEHALF. This filing should be
made by registered or certified mail, return receipt requested, and Participant
must retain two (2) copies of the completed form for filing with his/her state
and Federal tax returns for the current tax year, a copy to the Corporation’s
Treasurer, and an additional copy for his/her personal records.

 

 

 

 

          The Corporation recommends that Participant obtain competent
independent tax advice from a licensed tax professional as to whether or not
Participant should make an election under Section 83(b) with regard to any
Shares awarded to Participant under this Agreement.

 

 

 

 

          3.2     Surrender of Shares to Pay Income and Employment Taxes.  If
Participant will be taxed on the Shares at the time of the lapse of the Purchase
Right as provided in paragraph 5.4 rather than at the time of award of the
Shares to the Participant due to Participant’s Section 83(b) election,
Participant may elect to transfer to the Corporation vested Shares or other
common stock of the Corporation owned free and clear by Participant with a fair
market value equal to the lesser of the applicable withholding taxes calculated
at the supplemental Federal, state and local rates or the Participant’s actual
withholding taxes to which the Participant may become subject in connection with
any Shares becoming substantially vested under Section 83 of the Code at that
time provided that Participant is in Service at such time and the Shares are
traded on NASDAQ.  However, no Shares or common stock will actually be accepted
in satisfaction of such withholding and employment tax liability except to the
extent any such Shares or common stock is valued at fair market value determined
by the NASDAQ closing selling price of common stock on the date the Shares are
deemed substantially vested under Section 83 of the Code, or if there is no
closing selling price for common stock on the date in question, then the fair
market value shall be the closing selling price on the last preceding date for
which such quotation exists.

 

 

 

 

          3.3     Tax Advice.  The Corporation makes no warranties or
representations to Participant with respect to the income tax consequences of
the transactions contemplated by this Agreement regarding the Shares, and
Participant is in no manner relying on the Corporation or the Corporation’s
representatives for an assessment of such tax consequences.

 

 

 

 

          3.4     Amendment by Corporation.  The Corporation in its sole and
absolute discretion may make changes and modifications to this Agreement to
provide for forfeiture restrictions and other conditions applicable to the
Shares reasonably necessary so that the Shares will not be deemed to be
substantially vested as provided under Section 83 of the Code until lapse of the
Purchase Right as provided in paragraph 5.4.

 

 

 

 

IV.  TRANSFER RESTRICTIONS

 

 

 

 

          4.1     Restriction on Transfer.  Participant shall not transfer,
sell, assign, encumber or otherwise dispose of any of the Unvested Shares which
are subject to the service requirement under paragraph 5.1 and/or the
Corporation’s Purchase Right under paragraph 5.2 until the Shares are not
subject to both the service requirement and the Purchase Right.  Such
restrictions on transfer, however, shall not be applicable to (i) a gratuitous
transfer of the Shares made to the Participant’s spouse or issue, including
adopted children; a trust for the exclusive benefit of the Participant or the
Participant’s

3




--------------------------------------------------------------------------------

 

spouse or issue; or a former spouse, provided and only if the Participant
obtains the Corporation’s prior written consent to such transfer, or (ii) a
transfer of title to the Shares is effected pursuant to the Participant’s will
or the laws of intestate succession or pursuant to a valid domestic relations
court order.

 

 

 

 

          4.2     Transferee Obligations.  Each person other than the
Corporation (or the legal representative of such persons such as the guardian of
the estate of a minor child or the trustee(s) of a trust) to whom the Unvested
Shares are transferred by means of one of the permitted transfers specified in
paragraph 4.1 must, as a condition precedent to the validity of such transfer,
acknowledge and agree in writing to the Corporation that such person is bound by
the provisions of this Agreement and that the transferred Shares are subject to
the service requirement under paragraph 5.1 and the Corporation’s Purchase Right
under paragraph 5.2 hereunder to the same extent such Shares would be so subject
if retained by the Participant.

 

 

 

         V.  PARTICIPANT SERVICE, PURCHASE RIGHT, AND LAPSE OF PURCHASE RIGHT

 

 

 

 

          5.1     Participant Service.  If a Participant ceases to remain in
Service through June 30, 2003, then the Shares shall be forfeited and
immediately surrendered to the Corporation for cancellation, and the Participant
shall have no further stockholder rights with respect to those Shares.

 

 

 

 

          5.2     Purchase Right.  The Corporation (or its assignees) is hereby
granted the right, in accordance with the provisions of paragraph 5.3, to
purchase at the Issuance Price all or (at the discretion of the Corporation) any
portion of the Unvested Shares that have not been forfeited pursuant to
paragraph 5.1 hereof.

 

 

 

 

 

 

 

          5.3     Exercise of the Purchase Right.  The Corporation intends to,
but is not obligated to, exercise the Purchase Right if and only if the
Corporation does not realize Positive Operating Cash Flows for the six month
period ending June 30, 2005.  The Corporation has a history of negative
operating cash flows and management considers the realization of Positive
Operating Cash Flows by the six month period ending June 30, 2005 to be a
reasonable performance goal that is related to the purpose of this Agreement. 
Exercise of the Purchase Right shall be communicated by written notice delivered
in accordance with paragraph 9.3 to the Owner of the Unvested Shares at any time
prior to July 31, 2005. The notice shall indicate the number of Unvested Shares
to be purchased and the date on which the purchase is to be effected, such date
to be not more than thirty (30) days after the date of notice.

 

 

 

 

          5.4     Lapse of the Purchase Right.  The Purchase Right shall lapse,
and cease to be exercisable, with respect to any and all Shares if; 1) the
Corporation realizes Positive Operating Cash Flows for the six month period
ending June 30, 2005, or 2) the Corporation does not exercise its Purchase Right
in accordance with paragraph 5.3.

 

 

 

 

          5.5     Fractional Shares.  No fractional shares shall be purchased by
the Corporation. Accordingly, should the Purchase Right extend to a fractional
share (in accordance with the provisions of paragraphs 5.2 and 5.6), then such
fractional share shall be added to any fractional share in which the Participant
is at such time vested in order to make one whole vested share no longer subject
to the Purchase Right.

4




--------------------------------------------------------------------------------

 

          5.6     Additional Shares or Substituted Securities.  In the event of
any stock dividend, stock split, recapitalization or other change affecting the
Corporation’s outstanding common stock as a class effected without receipt of
consideration, then any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) which is
by reason of any such transaction distributed with respect to the Shares shall
be immediately subject to the service requirement under paragraph 5.1 and the
Purchase Right under paragraph 5.2, but only to the extent the Shares are at the
time covered by such requirement or right. Appropriate adjustments to reflect
the distribution of such securities or property shall be made to the number of
Shares at the time subject to the Purchase Right hereunder and to the price per
share to be paid upon the exercise of the Purchase Right in order to reflect the
effect of any such transaction upon the Corporation’s capital structure;
provided, however, that the aggregate price paid for such Shares shall remain
the same.

 

 

 

          5.7     Corporate Transaction.

 

 

 

 

 

          (i)          Upon the occurrence of a Corporate Transaction, the
service requirement under paragraph 5.1 and the Purchase Right under paragraph
5.2 shall automatically lapse in their entirety, and the Participant shall
immediately acquire a vested interest in all the Shares, except to the extent
the Purchase Right is to be assigned to the successor corporation (or its parent
company) in connection with such Corporate Transaction.

 

 

 

 

 

          (ii)          To the extent the Purchase Right remains in effect
following such Corporate Transaction, it shall apply to the new capital stock or
other property (including cash) received in exchange for the Shares in
consummation of the Corporate Transaction, but only to the extent the Shares are
at the time covered by such right. Appropriate adjustments shall be made to the
price per share payable upon exercise of the Purchase Right to reflect the
effect of the Corporate Transaction upon the Corporation’s capital structure;
provided, however, that the aggregate price paid for such Shares shall remain
the same.

 

 

 

 

VI.  TERM AND TERMINATION

 

 

 

 

          The term of this Agreement shall commence on September 30, 2002 and
continue through June 30, 2005.  The Corporation shall have the right at any
time to terminate this Agreement in its sole discretion upon thirty (30) days
prior written notice to the Participant but without prejudice to the rights of
Participant’s interest in any Shares for which the Purchase Right has or will
lapse in accordance with paragraph 5.4 prior to such termination.  The
Corporation in its sole and absolute discretion may extend the term of this
Agreement to include additional awards of common stock in varying amounts and
make conforming changes to this Agreement consistent with such extension of the
term and issuance of additional awards of common stock to the Participant.

 

 

 

 

VII.  ESCROW

 

 

 

 

          7.1     Deposit.  Upon issuance, the certificates for any Unvested
Shares shall be deposited in escrow with the Corporation to be held in
accordance with the provisions of this Article VII.  Each deposited certificate
shall be accompanied by a duly executed

5




--------------------------------------------------------------------------------

 

Assignment Separate From Certificate in the form of Exhibit B.  The deposited
certificates, pursuant to the requirements of this Agreement, shall remain in
escrow until such time or times as the certificates are to be released or
otherwise surrendered for cancellation in accordance with paragraph 7.3.  Upon
delivery of the certificates to the Corporation, the Owner shall be issued an
instrument of deposit acknowledging the number of Unvested Shares delivered in
escrow to the Corporation.

 

 

 

 

          7.2     Recapitalization.  All regular cash dividends on the Unvested
Shares shall be paid directly to the Owner and shall not be held in escrow.
However, in the event of any stock dividend, stock split, recapitalization or
other change affecting the Corporation’s outstanding Common Stock as a class
effected without receipt of consideration or in the event of a Corporate
Transaction, any new, substituted or additional securities or other property
which is by reason of such transaction distributed with respect to the Unvested
Shares shall be immediately delivered to the Corporation to be held in escrow
under this Article VII, but only to the extent the Unvested Shares are at the
time subject to the escrow requirements of paragraph 7.1.

 

 

 

 

          7.3     Release/Surrender.  The Unvested Shares held in escrow
hereunder that have not been forfeited pursuant to paragraph 5.1, shall be
subject to the following terms and conditions relating to their release from
escrow or their surrender to the Corporation for purchase and cancellation:

 

 

 

 

 

          (i)          Should the Corporation (or its assignees) elect to
exercise the Purchase Right under Article V with respect to any Unvested Shares,
then the escrowed certificates for such Unvested Shares shall be delivered to
the Corporation concurrently with the payment to the Owner in cash or cash
equivalent of an amount equal to the aggregate Issuance Price for such Unvested
Shares, and the Owner shall cease to have any further rights or claims with
respect to such Unvested Shares.

 

 

 

 

 

          (ii)          As the interest of the Participant in the Unvested
Shares (or any other assets or securities attributable thereto) vests and is no
longer subject to the Purchase Right in accordance with the provisions of
Article V, the certificates for such vested Shares shall be released from escrow
and delivered to the Owner in accordance with the following schedule:

 

 

 

 

 

 

 

 

 

 

              a.          Shares for which the Purchase Right lapses in
accordance with paragraph 5.4 shall be released within thirty (30) days from
escrow and mailed to the last known address of the Owner as shown on the
Corporation’s records.

 

 

 

 

 

 

 

              b.          Upon any earlier termination of the Corporation’s
Purchase Right in accordance with the applicable provisions of Article V, the
Shares at the time held in escrow hereunder shall be released within 30 days to
the Owner as fully vested Shares or other property.

6




--------------------------------------------------------------------------------

 

VIII.  CESSATION OF SERVICE

 

 

 

 

 

          8.1          The Plan Administrator may in its sole and absolute
discretion waive the surrender and forfeiture of one or more Unvested Shares
which would otherwise occur upon cessation of Participant’s Service under
paragraph 5.1.

 

 

 

 

          8.2          If Participant dies while holding the Unvested Shares,
then the personal representative of Participant’s estate or the person or
persons to whom the Unvested Shares are transferred pursuant to Participant’s
will or the laws of inheritance shall have the right to receive the Unvested
Shares.  However, if Participant has designated one or more beneficiaries of
Shares, then those persons shall have the exclusive right to receive vested
Shares following Participant’s death.

 

 

 

 

          8.3          If Participant ceases Service prior to July 1, 2003 by
reason of Permanent Disability while holding the Unvested Shares, then such
Unvested Shares may vest at the discretion of the Plan Administrator.

 

 

 

 

          8.4          If Participant’s Service is terminated for Misconduct or
if Participant otherwise engages in any Misconduct while Participant’s Shares
are deemed to be Unvested Shares, then all such Unvested Shares shall be
forfeited and surrendered for cancellation to the Corporation.

 

 

 

 

IX.  GENERAL PROVISIONS

 

 

 

 

          9.1          Assignment.  The Corporation may assign its Purchase
Right under Article V to any person or entity selected by the Corporation’s
Board of Directors, including (without limitation) one or more shareholders of
the Corporation.

 

 

 

 

          If the assignee of the Purchase Right is other than a Parent or
Subsidiary corporation of the Corporation, then such assignee must make a cash
payment to the Corporation, upon the assignment of the Purchase Right, in an
amount equal to the excess (if any) of (i) the fair market value of the Unvested
Shares at the time subject to the assigned Purchase Right over (ii) the
aggregate purchase price payable for the Unvested Shares thereunder.

 

 

 

 

          9.2          No Employment or Service Contract.  Nothing in this
Agreement or in the Plan shall confer upon the Participant any right to continue
in the Service of the Corporation for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Corporation or
the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason whatsoever, with
or without cause.

 

 

 

 

          9.3          Notices.  Any notice required in connection with (i) the
Purchase Right or (ii) the disposition of any Shares covered thereby shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States mail, registered or certified, postage prepaid and
addressed to the party entitled to such notice at the address indicated below
such party’s signature line on this Agreement or at such

7




--------------------------------------------------------------------------------

 

other address as such party may designate by ten (10) days advance written
notice under this paragraph 9.3 to all other parties to this Agreement.

 

 

 

 

          9.4          No Waiver.  No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.

 

 

 

 

          9.5          Cancellation of Shares.  If the Corporation (or its
assignees) shall make available, at the time and place and in the amount and
form provided in this Agreement, the consideration for the Shares to be
purchased in accordance with Article V of this Agreement, then from and after
such time, the person from whom such Shares are to be purchased shall no longer
have any rights as a holder of such Shares (other than the right to receive
payment of such consideration in accordance with this Agreement), and such
Shares shall be deemed purchased in accordance with the applicable provisions
hereof and the Corporation (or its assignees) shall be deemed the Owner and
holder of such Shares, whether or not the certificates therefor have been
delivered as required by this Agreement.

 

 

 

 

          9.6          Regulatory Approval.  The inability of the Corporation to
obtain approval from any regulatory body having authority deemed by the
Corporation to be necessary to the lawful issuance of any award of common stock
pursuant to this Agreement shall relieve the Corporation of any liability with
respect to the non-issuance of the common stock as to which such approval shall
not have been obtained.  The Corporation, however, shall use its best efforts to
obtain all such approvals.

 

 

 

 

X.  MISCELLANEOUS PROVISIONS

 

 

 

 

          10.1        Participant Undertaking.  Participant hereby agrees to
take whatever additional action and execute whatever additional documents the
Corporation may in its judgment deem necessary or advisable in order to carry
out or effect one or more of the obligations or restrictions imposed on either
the Participant or the Shares pursuant to the express provisions of this
Agreement.

 

 

 

 

          10.2        Agreement is Entire Contract.  This Agreement constitutes
the entire contract between the parties hereto with regard to the subject matter
hereof. This Agreement is made pursuant to the provisions of the Plan and shall
in all respects be construed in conformity with the express terms and provisions
of the Plan.

 

 

 

 

          10.3        Governing Law.  The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
California, as such laws are applied to contracts entered into and performed in
such State without resort to that State’s conflict-of-laws rules.

 

 

 

 

          10.4        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

 

 

 

          10.5        Successors and Assigns.  The provisions of this Agreement
shall inure to the benefit of, and be binding upon, the Corporation and its
successors and assigns and the Participant and the Participant’s legal
representatives, heirs, legatees, distributes,

8




--------------------------------------------------------------------------------

 

assigns and transferees by operation of law, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms and conditions hereof.

 

 

 

 

XI.  DEFINITIONS

 

 

 

 

The following definitions shall be in effect for all purposes of this Agreement:

 

 

 

 

          11.1        Code means the Internal Revenue Code of 1986, as amended.
 

 

 

 

 

          11.2        Corporation means Large Scale Biology Corporation, a
Delaware corporation.

 

 

 

          11.3        Corporate Transaction means either of the following
shareholder-approved transactions to which the Corporation is a party.

 

 

 

 

 

              (i)         a merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outside securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transactions, or

 

 

 

 

 

             (ii)         the sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation.

 

 

 

 

          11.4        Exchange Act means the securities Exchange Act of 1934, as
amended

 

 

 

 

          11.5        1933 Act means the Securities Act of 1933, as amended.

 

 

 

 

          11.6        Misconduct means the commission of any act of fraud,
embezzlement or dishonesty by the Participant, any unauthorized use or
disclosure by Participant of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by Participant adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner.  The foregoing definition
shall not in any way preclude or restrict the right of the Corporation (or any
Parent or Subsidiary) to discharge or dismiss any Participant or other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions, but such other acts or omissions shall not be deemed, for purposes
of the Plan or this Agreement, to constitute grounds for termination for
Misconduct.

 

 

 

 

          11.7        NASDAQ means the NASDAQ National Market.

 

 

 

 

          11.8        Owner means, the Participant and all subsequent holders of
the Shares who derive their chain of ownership through a permitted transfer from
the Participant in accordance with paragraph 4.1 of this Agreement.

 

 

 

 

          11.9        Parent corporation means any corporation (other than the
Corporation) in an unbroken chain of corporations ending with the Corporation,
provided each such corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

9




--------------------------------------------------------------------------------

 

          11.10      Permanent Disability means the inability of Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which is expected to result in death
or has lasted or can be expected to last for a continuous period of twelve (12)
months or more.

 

 

 

 

          11.11      Plan means the Large Scale Biology Corporation 2000 Stock
Incentive Plan.

 

 

 

 

          11.12      Plan Administrator means either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.

 

 

 

 

          11.13      Positive Operating Cash Flows means an amount equal to or
greater than $1.00 and described as “Net cash provided by operating activities”
(or some other description that implies the same objective) in the Corporation’s
consolidated statement of cash flows as reported in a quarterly or annual report
and filed with the Securities and Exchange Commission.

 

 

 

 

          11.14      Service means the performance of services for the
Corporation or any Parent or Subsidiary Corporation by an individual in the
capacity of an employee or an independent contractor or advisor.  The
Participant shall be deemed to remain in Service for so long as such individual
renders services to the Corporation or any Parent or Subsidiary corporation on a
periodic basis in the capacity of an employee or an independent consultant or
advisor.

 

 

 

 

          11.15      Subsidiary corporation means each corporation (other than
the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each such corporation (other than the last corporation) in
the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

 

 

 

          11.16      Unvested Shares means the Shares for which the service
requirement and/or the Purchase Right of the Corporation under Article V have
not lapsed in accordance with paragraphs 5.1 and 5.4 of this Agreement.

10




--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have Agreement on the day and year
first indicated above.

LARGE SCALE BIOLOGY CORPORATION

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Participant1

 

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

John D. Fowler, Jr.

 

Name of Participant

 

 

 

 

Title

President

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Address of Participant


--------------------------------------------------------------------------------

1 I have received and/or completed, executed and retained the I.R.C. Section
83(b) election that was attached hereto as Exhibit A.  As set forth in Article
III, I understand that I am not obligated to make an I.R.C. Section 83(b)
election, but if I intend to make such an election that I, and not the
Corporation, will be responsible for completing the form and filing the election
with the appropriate offices of the federal and state tax authorities and that
if such filing is not completed within thirty (30) days after the date of each
issuance of Shares under this Agreement, I will not be entitled to the tax
benefits provided by Section 83(b).  I have read and understand paragraph 3.1
and that the Corporation recommends that I obtain competent, independent advice
from a licensed tax professional as to whether or not I should make an election
under Section 83(b) with regard to any Shares awarded to me under this
Agreement.

11




--------------------------------------------------------------------------------

EXHIBIT A
SECTION 83(b) ELECTION

            This statement is being made under Section 83(b) of the Internal
Revenue Code, pursuant to Treas. Reg. Section 1.83-2.

(1)

The taxpayer who performed the services is:

 

 

 

Name: _____________________________________________

 

 

 

Address: ___________________________________________

 

 

 

Taxpayer Identification No.: ___________________________

 

 

(2)

The property with respect to which the election is being made is «Shares» shares
of the common stock of Large Scale Biology Corporation.

 

 

(3)

The property was issued on «Date».

 

 

(4)

The taxable year in which the election is being made is the calendar year
___________.

 

 

(5)

The property is subject to a purchase right pursuant to which the issuer has the
right to acquire the property at the original issue price if for any reason
taxpayer does not complete the required service and the Corporation does not
achieve positive operating cash flows.  The issuer’s purchase right lapses on
July 1, 2005.

 

 

(6)

The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) is
________ per share.

 

 

(7)

No money was paid for such property.

 

 

(8)

A copy of this statement was furnished to Large Scale Biology Corporation for
whom taxpayer rendered the services underlying the transfer of property.

 

 

(9)

This statement is executed on __________________________________________.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Spouse (if any)

 

Taxpayer

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the issuance of the Shares each quarter.  This filing
should be made by registered or certified mail, return receipt requested. 
Participant must retain two (2) copies of the completed form for filing with his
or her Federal and state tax returns for the current tax year and an additional
copy for his or her records.  At the time of the filing, Participant shall
provide one copy of the completed form to the Treasurer of the Corporation.






--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT SEPARATE FROM CERTIFICATE

          FOR VALUE RECEIVED ________________ hereby sell(s), assign(s) and
transfer(s) unto Large Scale Biology Corporation (the “Corporation”),
______________________________ (__________) shares of the Common Stock of the
Corporation standing in his or her name on the books of the Corporation
represented by Certificate No. __________________________ herewith and do(es)
hereby irrevocably constitute and appoint ________________________
(Corporation’s Treasurer) Attorney-in-Fact to transfer the said stock on the
books of the Corporation with full power of substitution in the premises.

Dated:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Signature:

 

 

 

 

--------------------------------------------------------------------------------

 

Instruction:  Please do not fill in any blanks other than the signature line. 
Please sign exactly as you would like your name to appear on the issued stock
certificate.  The purpose of this assignment is to enable the Corporation to
exercise the Purchase Right without requiring additional signatures on the part
of the Participant.